Citation Nr: 0008204	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for sensorineural 
hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an undiagnosed 
illness manifested by joint pain.

4. Entitlement to service connection for an undiagnosed 
illness manifested by flu-like symptoms, including chronic 
vomiting, runny nose, and fatigue.

5. Entitlement to an initial evaluation in excess of 30 
percent for service-connected left shoulder disorder.

6. Entitlement to an initial compensable evaluation for 
service-connected submucosal nodule of the esophagus.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 to November 
1994, including service in Southwest Asia from October 1990 
to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for status post left 
clavicular separation with excision of a portion of the 
clavicle with a 20 percent evaluation, effective from 
November 24, 1994.  The RO granted service connection for 
chronic vomiting with history of submucosal nodule of the 
esophagus with a noncompensable evaluation, effective from 
November 24, 1994.  The RO further denied service connection 
for hearing loss, tinnitus, joint pain, and flu-like 
conditions.  By rating decision in July 1998, the RO granted 
an increased evaluation of 30 percent for service-connected 
left shoulder disability, effective November 24, 1994.  

The veteran's claim for an initial compensable evaluation for 
service-connected submucosal nodule of the esophagus is 
discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. The record contains no medical evidence of a hearing loss 
disability, as defined by 38 C.F.R. § 3.385 (1999).  

2. The veteran's tinnitus began during service and continues 
until the present.

3. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from October 1990 
to April 1991.  

4. The veteran's chronic vomiting is symptomatic of the 
diagnosed disabilities of service-connected submucosal 
nodule of the esophagus and/or chronic rhinitis.

5. The veteran's "runny nose" has been diagnosed as chronic 
rhinitis.  

6. The record contains no objective indications of chronic 
joint pain in the knees or fatigue, either during service 
or to a degree of disability of 10 percent or more during 
the presumptive period.  

7. The veteran's service-connected left shoulder disability 
is manifested by recurrent dislocation, resection of two 
thirds of the clavicle, limitation of motion above the 
shoulder and slight muscular limitation.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
sensorineural hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran's tinnitus was incurred in his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1999).

3. The claims of entitlement to service connection for an 
undiagnosed illness manifested by chronic vomiting and 
runny nose are not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.317(a)(1)(ii) (1999).  

4. The claims of entitlement to service connection for an 
undiagnosed illness manifested by joint pain and/or 
fatigue are not well grounded.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5. The criteria for an evaluation in excess of 30 percent for 
service-connected left shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.71a, 4.72, Diagnostic Codes 
5201, 5203, 5303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Sensorineural Hearing Loss and 
Tinnitus

I. Factual Background

The veteran's enlistment physical examination, dated in 
January 1989, showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
15
LEFT
15
15
25
20
20


An August 1989 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
20
LEFT
10
10
20
15
25

An October 1991 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
10
15
20
20
25

A September 1993 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
30
LEFT
10
15
25
25
20

The veteran's service medical records contain no complaints 
or diagnoses of ringing in the ears or tinnitus.  The 
veteran's DD Form 214 reported that his primary specialty was 
wheel vehicle repairer and he served in Southwest Asia from 
October 1990 to April 1991.  


A March 1995 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
25
LEFT
5
10
20
15
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported that he first noticed bilateral periodic 
ringing in his ears in 1990.  He stated that it occurred 
every two-to-three days and lasted up to two hours.  The 
examiner stated that the veteran's hearing was essentially 
within normal limits.  The examiner recommended an ENT 
evaluation for possible presence of transient Eustachian tube 
dysfunction.  A VA general medical examination in March 1995 
noted the ears to be normal.  A VA general medical 
examination in September 1998 also noted the ears to be 
normal.  

At a hearing before the undersigned in January 2000, the 
veteran testified that he had a constant ringing in his ears, 
more noticeable in the right ear, in the evenings and during 
cooler weather.  Transcript, p. 8.  The veteran stated that 
the ringing bothered him when he was trying to sleep.  
Transcript, p. 9.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
None of the audiogram results of record reflect values that 
meet the definition of hearing loss disability under 
38 C.F.R. § 3.385.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the veteran's claim for service connection for 
tinnitus.  The veteran stated that he had ringing in his 
ears, beginning in 1990.  The veteran is competent to testify 
to observable symptoms, such as ringing in the ears, and the 
date upon which such observable symptom began.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).  The Board notes that 
ringing in the ears was noted on VA examination in March 
1995, less than six months after the veteran's discharge 
from active service.  

Based on the VA examination in March 1995 and the veteran's 
statements, the Board finds that the veteran's claim for 
service connection for tinnitus is well grounded.  38 
U.S.C.A. §5107(a) (West 1991).  The VA has a duty to assist 
the veteran in the development of all facts pertinent to his 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  The 
veteran has not identified any medical treatment records 
relevant to his claim for service connection for tinnitus, 
which have not been requested or obtained.  It appears that 
all possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The Board finds that the evidence does not preponderate 
against a finding that the veteran's tinnitus occurred during 
service.  As stated above, the veteran is competent to 
testify to the incurrence of observable symptoms, including 
ringing in the ears or tinnitus.  Although the veteran's 
service medical records contain no complaints of tinnitus, 
the VA examination less than six months after discharge noted 
complaints of tinnitus since 1990, during the veteran's 
active military service.  The Board finds the veteran's 
statements at the VA examination and at the January 2000 
hearing to be credible as to the occurrence and continuance 
of ringing in the ears.  


Service Connection for Undiagnosed Illness Manifested by 
Joint Pain and 
Flu-Like Symptoms (Vomiting, Runny Nose, and Fatigue)

III. Factual Background

The veteran's service medical records in November 1989 noted 
complaints of a cough and dry heaves with an assessment of 
cold or possibly pharyngitis.  In September 1990 the veteran 
complained of cold symptoms, with an assessment of viral 
upper respiratory infection.  Two days later, the veteran was 
diagnosed with bronchitis.  A Medical Board evaluation in 
March 1994 noted complaints of occasional swollen and painful 
joints in the legs and chronic cough.  In the veteran's 
"Appeal of Medical Board," dated in July 1994, the veteran 
stated that he had a persistent cough, chest pain and 
shortness of breath.  

In November 1994, the veteran filed an initial claim for VA 
benefits for service connection for joint pain and flu-like 
conditions, including daily vomiting and continuous runny 
nose.  The Board notes that the veteran's chronic vomiting 
has been granted service connection as symptomatic of his 
service-connected submucosal nodule of the esophagus.  

A VA orthopedic examination was conducted in March 1995.  The 
examiner reported no deformity, effusion, redness, 
tenderness, palpable mass, subluxation, or instability.  
Range of motion was 5-135 degrees extension-flexion 
bilaterally.  The examiner provided a diagnosis of arthralgia 
of both knees with normal physical examination.  

A VA general medical examination was also conducted in March 
1995.  The veteran reported that he developed a chronic runny 
nose and cough after returning from the Persian Gulf in early 
1991.  He stated that he developed bilateral knee pain in 
1990, but did not recall any specific injury.  Physical 
examination revealed mild nasal deflection to the left, and 
markedly edematous turbinates.  The examiner noted a clear, 
thin, whitish discharge on both sides with no bleeding.  The 
examiner stated that the veteran had nearly complete, at 
least 90 percent, airway obstruction on the right and 
approximately 75 percent airway obstruction on the left.  X-
ray examination of the knees was normal.  X-ray examination 
of the sinuses was basically clear, except the suggestion of 
mild mucosal thickening through the frontal sinuses.  Chest 
X-ray showed no active disease.  The examiner provided 
diagnoses of chronic rhinitis with significant airway 
obstruction, and chronic cough probably secondary to the 
post-nasal drainage.  

In January 1997, the veteran submitted statements five 
statements from friends and family in support of his claims.  
The veteran's spouse stated that the veteran could not sit in 
a car for more than thirty-to-forty minutes before feeling 
discomfort in his knees.  The veteran's mother and stepfather 
stated that since the veteran returned from Saudi Arabia he 
was always fatigued and complained of aching joints.  

A VA general medical examination was conducted in September 
1998, and the examiner noted review of the veteran's claims 
file.  Although the veteran did not mention any allergies or 
sinus problems, the examiner noted evidence of rhinitis and 
post-nasal drainage.  The veteran complained of stiffness and 
tightness in the knees and hips after prolonged sitting.  
Physical examination revealed nasal congestion with edema of 
the turbinates, which were pale and edematous.  The examiner 
noted slight watery discharge with irritation of the back of 
the throat, and approximately 50 percent airway obstruction 
on both sides.  Chest X-ray examination revealed pulmonary 
emphysema.  The examiner noted normal knee examination with 
0-135 degree range of motion bilaterally with no subluxation, 
edema, effusion, redness, tenderness or clicks.  Hip 
examination was also unremarkable with all range of motion 
without pain and no swelling or tenderness of the joints.  
The examiner provided diagnoses of clinical evidence of 
chronic rhinitis and normal hip and knee examination.  The 
examiner provided no diagnosis for the veteran's fatigue 
based on the examination.  

At a hearing before the undersigned in January 2000, the 
veteran testified that his "flu-like symptoms" included 
weakness, tiredness, heat flashes, and feeling as if he were 
going to pass out.  Transcript, p. 2.  He noted that these 
symptoms began in the summer of 1991.  Transcript, p. 9.  He 
reported that he had lost 10 days of work in the past six 
months due to these "flu-like symptoms."  Transcript, p. 5.  
The veteran stated that, aside from his service-connected 
shoulder condition, his joint pain occurred in his knees.  
Transcript, p. 5.  He reported that he experienced stabbing 
pain in the back of his knee, when he sat or did not move for 
periods of time.  He stated that he took Tylenol for the 
pain, but it did not really alleviate the pain.  
Transcript, p. 6.  The veteran testified that he began to 
experience knee pain about the time he was discharged from 
service.  Transcript, p. 10.  

IV. Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing the VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, the VA added 
38 C.F.R. § 3.317, which defines qualifying Persian Gulf 
service, as well as establishing the presumptive period for 
service connection and a broad but nonexclusive list of 
signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid.  These "signs 
or symptoms" include:  fatigue; signs or symptoms involving 
skin; headaches; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the upper or lower respiratory system; 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (1999).  The signs 
and symptoms can include both objective evidence perceptible 
to an examining physician and other, non-medical indicators 
that are capable of independent verification, such as time 
lost from work, evidence that the veteran has sought medical 
treatment for symptoms, evidence affirming changes in the 
veteran's appearance, physical abilities, and mental and 
emotional attitude.  38 C.F.R. § 3.317 (a)(2) (1999); 60 Fed. 
Reg. 6660, 6663 (Feb. 3, 1995).  

The regulation establishes that the disability must be 
manifest either during active service in the Southwest Asia 
theater of operation during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).  To be compensable 
under 38 C.F.R. § 3.317, the disability cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).  Disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(3) (1999).  

A well-grounded claim for benefits under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 requires the following:  1) Active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; 2) The 
manifestation of one or more signs or symptoms of undiagnosed 
illness; 3) Objective indications of chronic disability 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and 4) A nexus 
between the chronic disability and the undiagnosed illness.  
See  VAOPGCPREC 4-99 (May 3, 1999).  

Many of the signs and symptoms identified in 38 C.F.R. § 
3.317(b) are susceptible to lay observation by the veteran or 
other persons, and do not require medical evidence.  However, 
some instances require medical evidence to establish a 
well-grounded claim, where the sign or symptom is not 
reasonably susceptible of observation by lay persons.  See  
VAOPGCPREC 4-99, para. 9 (May 3, 1999).  

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or a 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, including Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d) (1999).  The Persian Gulf War period began 
on August 2, 1990 and continues through a date yet to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i) (1999).  

In the instant case, the veteran has established service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  His DD Form 214 indicated service in Southwest 
Asia from August 1990 to April 1991.  

The veteran claims several symptoms as manifestations of 
undiagnosed illness - joint pain, daily vomiting, runny nose, 
and fatigue.  The veteran's chronic vomiting was originally 
granted service connection as a symptom of his service-
connected submucosal nodule of the esophagus, but was removed 
as a symptom of such following two VA examinations in 
September 1998, which found that the chronic vomiting was 
most likely secondary to chronic rhinitis.  The veteran's 
runny nose has been diagnosed as chronic rhinitis.  Thus, 
these two signs or symptoms are not compensable under 38 
C.F.R. § 3.317.  The Board notes that service connection for 
rhinitis on a direct basis was denied by the RO in July 1998.

However, the evidence of record has established one or more 
signs or symptoms of undiagnosed illness.  The signs and 
symptoms enumerated by the regulation include fatigue and 
joint pain.  The veteran's friends and family noted that he 
had reported joint pain and fatigue since his return from 
service in the Persian Gulf.  Pain in both knees was noted on 
repeated VA examinations with a diagnosis of arthralgia (pain 
in the joint).  The veteran reported some loss of work due to 
his flu-like symptoms, although there was no distinguishing 
between the fatigue and the symptoms for which diagnosis has 
been made.  

The veteran's knee joint pain was not noted during his active 
military service.  Under VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (1999), 
a compensable evaluation for a knee disability requires 
slight recurrent subluxation or lateral instability, 
limitation of flexion to 45 degrees or less, or limitation of 
extension to 10 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257, 5260, 5261 (1999).  There is no 
objective indication that the veteran's joint pain was 
chronic during service or has ever been manifest to a degree 
of disability of 10 percent or more.  Without such objective 
indications, the veteran's claim cannot be well grounded.  
See VAOPGCPREC 4-99 (May 3, 1999).  

Under the Schedule, chronic fatigue is evaluated at 10 
percent with symptoms which wax and wane, but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
medication.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (1999).  
The Schedule notes that for the purposes of evaluating 
chronic fatigue syndrome, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician. 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
NOTE.  There is no objective indication that the veteran's 
fatigue was chronic during service, or has ever been manifest 
to a degree of disability of 10 percent or more.  None of the 
VA examinations of record, nor testimony and statements by 
the veteran, note the necessity of bed rest or treatment by a 
physician for the veteran's complaints of fatigue.  Without 
such objective indications, the veteran's claim cannot be 
well grounded.  See VAOPGCPREC 4-99 (May 3, 1999).

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette v. Brown, 
8 Vet. App. 69, 79-80 (1995).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


Evaluation of Service-Connected Left Shoulder Disorder

V. Factual Background

The veteran's service medical records indicate that he first 
dislocated his left shoulder in October 1990.  The records 
show repeated dislocation of the left sternal clavicular 
joint.  During active service the veteran underwent two 
left clavicular resections in January 1992 and April 1993.  
The veteran continued to experience left shoulder pain and 
decreased range of motion throughout his remaining active 
service period.  

In November 1994, the veteran filed an initial claim for VA 
benefits for chronic left shoulder pain status post sterno-
clavicular separation and two surgical repairs with excision 
of portion of the clavicle.  

A VA general medical examination was conducted in March 1995.  
The examiner noted that the veteran had underwent a proximal 
clavicle resection during service, following separation of 
the left clavicle during physical training.  The veteran 
reported complaints of continuous left shoulder pain, and 
stated that he limited his lifting to 20 pounds on the left.  
The examiner noted that the veteran was right handed.  
Physical examination revealed a scar on the left upper chest 
over the clavicle area and at least half of the proximal 
clavicle to be missing with deformity as a result of the 
missing bone tissue.  Slight atrophy of the left upper 
extremity was noted.  Strength was good, but only about 90 
percent compared to strength in the right arm.  The examiner 
reported diminished sensation to pinprick around the scar on 
the left side and into the anterior left shoulder.  

A VA orthopedic examination was also conducted in March 1995.  
Range of motion testing of the left shoulder revealed 
elevation to 140 degrees, abduction to 155 degrees, internal 
rotation to 80 degrees and external rotation to 90 degrees.  
The examiner noted atrophy and good, but slightly decreased, 
strength in the left upper extremity.  X-ray examination in 
March 1995 revealed status post partial resection of the 
proximal clavicle with no other abnormality.  The examiner 
provided diagnoses of status post left clavicle resection 
with residual deformity scarring, paresthesia of the left 
upper chest, and slight atrophy and slight weakness of the 
left arm.  

A VA orthopedic examination was conducted in March 1998.  The 
examiner reported constant pain, weakness, and stiffness in 
the left arm and noted that repetitive motion caused fatigue 
and weakness.  The veteran reported intermittent numbness in 
the arm and fingers and area of the chest in which the 
surgery was preformed.  The veteran stated that his shoulder 
continued to dislocate at least once per month.  He noted 
that he lost work due to doctor's appointments and flare-ups 
of his left shoulder condition.  The examiner reported a 
deformity as a result of the missing bone and muscle and 
slight atrophy of the left upper arm.  The examiner stated 
that the veteran had full range of motion of the shoulder, if 
he moved it very slowly.  X-ray examination showed partial 
resection of the proximal two-thirds of the left clavicle.  
The examiner provided diagnoses of left shoulder pain, status 
post medial claviculectomies, slight atrophy of the upper 
left arm, and a scar with deformity as a result of missing 
bone.  

A VA general medical examination was conducted in September 
1998, and the examiner noted review of the veteran's claims 
file.  The examiner reported a flat and slightly hyper-
pigmented scar of the upper left chest consistent with the 
clavicle resection.  The veteran complained of some sensory 
loss and crepitus with movement.  Range of motion was limited 
on the left - elevation of 135 degrees, abduction of 130 
degrees, internal rotation of 80 degrees, and external 
rotation of 85 degrees.  The examiner noted good muscle tone 
and strength in both upper extremities.  Th examiner provided 
a diagnosis of status post partial left clavicle resection 
with residual loss of range of motion and some paresthesia 
over the scar area.  

At a hearing before the undersigned in January 2000, the 
veteran testified that his shoulder continued to dislocate, 
especially with lifting above his shoulder.  Transcript, p. 
12.  He stated that he had some weakness in the left shoulder 
and this affected his ability to do his job.  He reported 
constant pain, with exacerbation, and stiffness in the left 
shoulder with numbness throughout the chest due to the 
surgeries.  Transcript, p. 13.  The veteran testified that he 
had difficulty holding his children for any period of time, 
and difficulty with repetitive motions.  Transcript, p. 15.  

VI. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

Impairment of the clavicle or scapula of the minor arm is 
evaluated at 20 percent for dislocation or nonunion with 
loose movement and at 10 percent for nonunion without loose 
movement or malunion.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Limitation of minor arm motion warrants a 30 percent 
evaluation if to 25 degrees from the side, a 20 percent 
evaluation if limited midway between side and shoulder level 
or at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Limitation of function of Muscle Group III of the 
minor arm, which function to elevate and abduct the arm to 
the level of the shoulder, warrants a 30 percent evaluation 
if severe, a 20 percent evaluation if moderately severe or 
moderate and a noncompensable evaluation if slight.  38 
C.F.R. § 4.73, Diagnostic Code 5303.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The Board notes that there is no Schedular criteria for an 
evaluation in excess of 30 percent for the veteran's left 
shoulder disability.  Although evaluation of the same 
disability under various diagnoses is to avoided, the Board 
finds that the veteran's repeated dislocations and muscle 
impairment are separate and distinct manifestations 
attributable to the same injury, and he should be compensated 
under both diagnostic codes.  See 38 C.F.R. § 4.14 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  Range of motion testing of the 
veteran's left shoulder reported limitation above the 
shoulder level, warranting a non-compensable evaluation under 
the Schedule.  The veteran's current repeated dislocations 
and nonunion of the clavicle warrant a 20 percent evaluation.  
The veteran's disability with relation to the muscles 
involved is most closely analogous to a slight impairment, 
warranting a noncompensable evaluation.  The VA examiners in 
March 1995, March 1998, and September 1998 noted slight 
atrophy and slight weakness.  Any functional limitation is 
not analogous to a disability more severe than that 
contemplated in the Schedule for a 30 percent evaluation.  
Even with combination of the evaluations under the Schedule 
for both the veteran's skeletal and muscular disabilities, 
the Board finds that the evidence preponderates against an 
evaluation in excess of 30 percent for the veteran's service-
connected left shoulder disability. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 4.72, Diagnostic 
Codes 5201, 5203, 5303.


ORDER

Entitlement to service connection for sensorineural hearing 
loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain is denied.  

Entitlement to service connection for an undiagnosed illness 
manifested by flu-like symptoms, including chronic vomiting, 
runny nose, and fatigue, is denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected left shoulder disability is denied.  


REMAND

A VA examination for the esophagus was conducted in September 
1998.  The examiner stated that the veteran's submucosal 
nodule should not be the cause of his vomiting, as the 
vomiting only occurred when he first gets up in the morning, 
and might be caused by the veteran 's chronic rhinitis.  The 
examiner stated that an addendum would be dictated following 
a swallowing evaluation.  The record does not contain any 
record of the swallowing evaluation or an addendum by the 
examiner noting completion of the evaluation or the results 
thereof.  

To ensure full compliance with due process requirements, 
specifically the duty to assist under 38 U.S.C. § 5107(a), 
the case is REMANDED to the RO for the following development:

1. The RO should obtain a copy of the 
swallowing evaluation completed in 
September 1998 and any addendum prepared 
by the VA examiner who ordered the 
evaluation.  If no addendum was prepared 
by the VA examiner, one should be 
requested.  If the VA examiner, who 
conducted the esophageal examination in 
September 1998, is no longer available to 
complete the addendum, a new esophageal 
examination, including swallowing 
evaluation should be ordered.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

2. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

3. The RO should then adjudicate the claim 
for an initial compensable evaluation for 
service-connected submucosal nodule of 
the esophagus.  If any claim remains 
denied, the veteran should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions not previously provided, and 
reflects detailed reasons and bases for 
the decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



